Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Bok (US 20200083303 A1 hereinafter Bok).

Regarding claim 1, Bok teaches in Figs. 8-9 and 16 with associated text an organic light-emitting display device, comprising: a lower substrate (BS1 and CL) comprising a driving transistor (in CL paragraph [0036]) formed on a surface thereof (paragraph [0036], Fig. 8); 
5an organic light-emitting element OEL interlocked with the driving transistor (paragraph [0036]-[0037], Figs. 8 and 16); and 
an RGB color filter layer (CUL1-CUL3) formed on the organic light-emitting element and provided with quantum dots (QDR, QDG and QDB) that absorb light and emit the absorbed light in a form of visible light in a specific wavelength range (paragraph [0046] and [0097], Fig. 8 A).


10 Regarding claim 2, Bok teaches the organic light-emitting element (here OEL with EML3) is a blue organic light-emitting diode (OLED) (paragraph [0106], Fig. 8).  

Regarding claim 3, Bok teaches the quantum dots energy-down-shift light incident from the organic light emitting element (converting blue light to red light for example paragraph [0047]).  

Regarding claim 4, Bok teaches the quantum dots comprise a zincblende structure (Kim teaches several materials such as ZnS and ZnSe paragraph [0051] with a zincblende structure).  

Regarding claim 5, Bok teaches the quantum dots comprise at least one of CdS, CdSe, CdTe, ZnS, ZnSe, ZnTe, HgS, HgSe, HgTe, CdSeS, 27Application No. PCT/KR2020/00677()Attorney Docket No. PKL003024043 CdSeTe, CdSTe, ZnSeS, ZnSeTe, ZnSTe, HgSeS, HgSeTe, HgSTe, CdZnS, CdZnSe, CdZnTe, CdHgS, CdHgSe, CdHgTe, HgZnS, HgZnSe, HggZnTe, CdZnSeS, CdZnSeTe, CdZnSTe, CdHgSeS, CdHgSeTe, CdHgSTe, HgZnSeS, HgZnSeTe, HgZnSTe, GaN, GaP, GaAs, AIN, AlP, AlAs, InN, InP, InAs, GaNP, GaNAs, GaPAs, AINP, AINAs, AlPAs, InNP, InNAs, InPAs, 5GaAlNP, GaAlNAs, GaAlPAs, GainNP, GaInN As, GaInPAs, InAlNP, InAlNAs, InAlPAs and a combination thereof (paragraph [0051] or [0052]).  

Regarding claim 6, Bok teaches the quantum 10dots comprise at least one of a core/single shell structure, a core/multi-shell structure and an alloy structure (paragraph [0054]).  

Claims 1-6 and 9-10 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kim et. L. (US 20190163016 A1 hereinafter Kim).

Regarding claim 1, Kim teaches in Figs. 8 or 10A with associated text an organic light-emitting display device, comprising: a lower substrate (610 and Tr) comprising a driving transistor Tr formed on a surface thereof (paragraph [0124], Fig. 8 or 10A); 
5an organic light-emitting element (640 of Fig. 8 or B-OLED or Fig. 10A) interlocked with the driving transistor (paragraph [0124]); and 
an RGB color filter layer 630 formed on the organic light-emitting element and provided with quantum dots (120a and 120b in 100A and 100B) that absorb light and emit the absorbed light in a form of visible light in a specific wavelength range (paragraph [0132], Fig. 8 or 10A).

10 Regarding claim 2, Kim teaches the organic light-emitting element is a blue organic light-emitting diode (OLED) (paragraph [0148], Fig. 10A).  

Regarding claim 3, Kim teaches the quantum dots energy-down-shift light incident from the organic light emitting element (converting blue light to red light for example paragraph [0152]).  

Regarding claim 4, Kim teaches the quantum dots comprise a zincblende structure (Kim teaches several materials such as ZnS and ZnSe paragraph [0050] with a zincblende structure).  

Regarding claim 5, Kim teaches the quantum dots comprise at least one of CdS, CdSe, CdTe, ZnS, ZnSe, ZnTe, HgS, HgSe, HgTe, CdSeS, 27Application No. PCT/KR2020/00677()Attorney Docket No. PKL003024043 CdSeTe, CdSTe, ZnSeS, ZnSeTe, ZnSTe, HgSeS, HgSeTe, HgSTe, CdZnS, CdZnSe, CdZnTe, CdHgS, CdHgSe, CdHgTe, HgZnS, HgZnSe, HggZnTe, CdZnSeS, CdZnSeTe, CdZnSTe, CdHgSeS, CdHgSeTe, CdHgSTe, HgZnSeS, HgZnSeTe, HgZnSTe, GaN, GaP, GaAs, AIN, AlP, AlAs, InN, InP, InAs, GaNP, GaNAs, GaPAs, AINP, AINAs, AlPAs, InNP, InNAs, InPAs, 5GaAlNP, GaAlNAs, GaAlPAs, GainNP, GaInN As, GaInPAs, InAlNP, InAlNAs, InAlPAs and a combination thereof (paragraph [0050]).  

Regarding claim 6, Kim teaches the quantum 10dots comprise at least one of a core/single shell structure, a core/multi-shell structure and an alloy structure (paragraph [0050]).  

Regarding claim 9, Kim teaches the quantum dots comprise red quantum dots having a core/shell structure of InP/ZnSe/ZnS (paragraph [0050] and [0240]).  

Regarding claim 10, Kim teaches an absorption of the color filter layer is adjusted according to a concentration of the quantum dots (by increasing density amount of light converted and thus absorbed is increased paragraph [0061]).
Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973). The patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959).  Please also see M.P.E.P. 2114 [R-1].
The following italicized limitations of claim 1 lines 10-11 are understood to be functional (i.e. an absorption of the color filter layer is adjusted according to a concentration of the quantum dots):
The limitation describes purpose, function, operation, or intent -of-use the color filter layer. However, the claim does not disclose a sufficient structure which supports the function. Since Kim shows an identical structure as claimed, namely a color filter with quantum dots, the Examiner submits that the color filter is capable of producing the claimed results. Furthermore Kim teaches by increasing density amount of light converted and thus absorbed is increased paragraph [0061].

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bok as applied to claim 6 and further in view of Parce (US 20070034833 A1).

	Regarding claim 7, Kim teaches the organic light-emitting display device according to claim 6, wherein the quantum dots comprise blue quantum dots QDB (paragraph [0095]).
	Kim does not specify the green quantum dots having a core/shell structure of ZnSe/ZnS.
	Parce teaches blue quantum dots (paragraph [0225]) having a core/shell structure of ZnSeS/ZnS (paragraph [0225]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ZnSe/ZnS because according to Parce such structures are non-toxic and their emission can cover the blue to ultra-violet spectral range (Parce paragraph [0096]) so that they would be suitable as blue quantum dots as required by Bok.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 6 and further in view of Kahen (US 20150041759 A1).

	Regarding claim 8, Kim teaches the organic light-emitting display device according to claim 6, wherein the quantum dots comprise green quantum dots 120b (paragraph [0133]).
	Kim does not specify the green quantum dots having a core/shell structure of InP/ZnSe/ZnSeS/ZnS.
	Kahen teaches green quantum dots (wavelength is peaked at 561 and therefore green paragraph [0096]) having a core/shell structure of InP/ZnSe/ZnSeS/ZnS (heading above paragraph [0093]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use InP/ZnSe/ZnSeS/ZnS because according to Kahen such structures are known in the art (Kahen paragraph [0093]) and have a peak emission wavelength of 561 nm (Kahen paragraph [0096]) so that they would be suitable as green quantum dots as required by Kim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J GRAY/Examiner, Art Unit 2897